         Case 1:19-cv-00292-PX Document 1-6 Filed 01/30/19 Page 1 of 8




TEONA LAKIA BRYANT,
                                                  !F
                                                            IN THE

       Plaintiff,
                                                  *         CIRCUIT COURT

v
                                                  !k
                                                            FOR

FEDERAL NATiONAL MORTGAGE
                                                  *         BALTIMORE CITY
ASSOCIATION
                                                  *         CASE NO.
         Defendant.
                                                  *
rl.      *          *        *     *      *       ,F        *     *      *       rF      *       *


                                 REOUEST FOR ADMISSION OF'FACTS

         plaintiffs, pursuant to Maryland RuIe2-424,request that the Defendant or Defendants admit

the following facts relevant to the instant case, subject to the following Definition:

                                              PEFINITION

         a.         The term,,Defendant" means and refers to the Defendant or Defendants who were

served with these Requests          for Admission of Facts and any and all of such Defendant's

representatives         or persons of any kind acting on behalf of such Defendant or         Defendants,


 including, but not limited to, the Defendant's past or present employees, agents, representatives,

 contractors, or entities.

                                       REOTIESTS FOR ADMISSION

          1.        That the Defendarrt is the owner of the premises herein involved as alleged in the

 instant Complaint.

                                                                                                  lead
         Z.         That the Defendant was the owner of the said premises at the time the alleged

  poisoning occuffed as set out in the instant Complaint.

          3.        That the Defendant personally or by agents, servants, and/or employees managed and

  operated the rental premises at the time the poisoning is alleged to have occurred'

          4.        Thaf the premises were built over 50 years ago.



                                                       20
         Case 1:19-cv-00292-PX Document 1-6 Filed 01/30/19 Page 2 of 8




        5.;           That the Defendant had personally visited the premises prior to the infant Plaintiffs'

conhaction of illness as set out in the Complaint.

        6.            That the Defendant had personally entered the area of the premises occupied by the

Plaintiffs prior to the infant Plaintiffs' occupancy.

        7.            That the Defendant's agents had entered the area of the premises occupied by the

Plaintiffs prior to the infant Plaintiffs' occupancy.

        8.            That the Defendant's agents had made repairs in the area of the premises occupied by

the Plaintifk.

        g    .        That the Defendant was aware, prior to the infant Plaintiffs' occupancy of the premises

of the presence of lead paint in the interior of the premises.

        10.           That the Defendant became aware of the presence of iead paint in the premises during

the infant Plaintiffs' occupancy.

        1    1.       That the Defendant was aware prior to the infant Plaintiffs' occupancy of the presence

of peeling and chipping paint in the interior ofthe premises.

        12.           That the Defendant became aware of the presence of peeling and chipping paint in the

nremises-
r-------     durins the infant Plaintifls' occuDancy but before the infant Plaintiffs became ill.
              _




        'l
        L
             ?
             J -
                      TLaf   fha T)pfcnrlonf lrnprrr fhtrf cn infnnf
                      r rrel urv
                                                                       \xrqc   nccnnvino  fhe nremises
                                                                                     ^-^O --^-



        14.           That the Defendant was aware that young children might occupy or visit the premises.

        15.           That the Defendant was aware, prior to the infant Plaintiffs' illness, of the hazatd,

which lead paint, posed to young children.

        16.           That the Defendant was aware, prior to the infant Plaintiffs' illness, that in a house     of

the age of the instant premises, there was a possibility of the presence of lead paint.

        17        .   That the Defendant was      a\rya.re   that Baltimore Crty Ordinances required that the rental




                                                               2t
           Case 1:19-cv-00292-PX Document 1-6 Filed 01/30/19 Page 3 of 8




premises owned by the Defendant be kept in habitable condition'

          18.         That the Defendant was aware that Baltimore City Ordinances and Maryland statutes

banned the use of lead based paint.

          lg.         That a house, which contains chipping lead, based paint and lead dust is not fit for

human habitation.

          20.         That the Defendant w{rs aware that Baltimore City Ordinances required that interior

surfaces of rental buildings be kept free of loose, flaking or peeling paint.

          2l    .     That the Defendant was aware of prior instances of lead paint poisoning contracted on

the premises.

          22.         That the Defendant was aware that children in adjoining premises, built at the same

time as the Defendantos premiseso had contracted lead paint poisoning.

          23.         That the Defendant, although aware of the danger of lead paint poisoning on the

premises, failed to warn the infant Plaintiffs' parents of the danger.

          24.         That the Defendant was av/are of the danger of lead based paint to children by virtue

of prior court actions against him as a defendant for the alleged contraction of lead poisoning by

:-f^-+.
rlu4fF    -ooiJi^-
          rwilurr16   i-ur yrvuluvu,
                           ^ro*iooo     rrrhinh ho nrrmed

                      Tt--a -1r1-----L rL- T\-f--l^-+                     -^-^-^11"    ^{. +L^
                                                                                       ul  urv *^i.^-nrro    nhoronfor
                                                                                                             vrr4svlvr   nf lpqrl
          ^.
          /J,          LIlat 4rIITUUBII Ur€ l-rt;ltilruarlL   wan a.waatw Esrr(,rorJ           l/vrrvrrvuD


paint he failed to inspect for its presence on the premises.

          26.         That the Defendant did not inspect his premises, prior to renting it, for the presence                   of

chipping or flaking paint.

          27.         That the Defendant failed to enswe that areas of lead paint were not accessible to

infant children.

           28.        The Defendant was aware prior to the child's alleged injury that houses in Baltimore




                                                                  22
            Case 1:19-cv-00292-PX Document 1-6 Filed 01/30/19 Page 4 of 8




City built before approximately 1950 often contain lead paint'

            29.    The Defendant had reviewed the requirements of the Housing Code regarding

maintenance of rental properties prior to renting out the instant premises.

            30.    The Defendant had not reviewed the requirement of the Housing Code regarding

maintenance of rental properties prior to renting out the instant premises.

            31.    The Defendant was aware, prior to the alleged injury of the Plaintiffs, that Section 706

of the Housing Code prohibited the use of lead-based paint for interior painting.

            32.    Since 1966, the use of lead-based paint for interior painting has been prohibited in

Baltimore City.

            33.    Prior to the Plaintiffs' alleged injnry, the Defendant was aware of instances in which

children had been injured by exposure to lead-based paint.

            34.    prior to *re Plaintiffs' alleged injury, the Defendant had received violation notices

from the Baltimore City Health Deparhnent for lead paint violations in other properties owned by
                                                                                                 the


Defendant.                                                             :




            35.    Prior to the Plaintiffs' alleged irdury, the Defendant had been sued for lead poisoning

inirrries
rrrJwrvu    elleqed tn have heen suffered- bv other ehildren.
                                           -J --


            ..     n-:^- +^ +L^ Dl^i-+iff.t qlrwSeu
                                             -llonarl inirrnr
                                                      rrlurJt thp f)efendanf hnd hecnme  generallv
                                                                                     --- p-' - '----J awafe Of
            JU.          LU LllU I l4lllrllo
                   .f lful


the problem of lead paint poisoning in older housing.

            37.    Prior to the Plaintiffs' alleged i4iury, the Defendant had read about Baltimore City's

lead paint poisoning problem in newspapers.

            38.    Prior to the Plaintifk' alleged injury, the Defendant had watched television news

repofis which concemed Baltimore Clty's lead paint poisoning ploblem.

            39.    Prior to the Plaintiffs' alleged injury, the Defendant had heard radio reports, which




                                                      23
        Case 1:19-cv-00292-PX Document 1-6 Filed 01/30/19 Page 5 of 8




concerned the dangers oflead paint.

        40.      Prior to the Plaintiffs' alleged injury, the Defendant had received educational material

distibuted by the Baltimore City Health Department setting out the hazards of lead paint.

        41.      Prior to the Plaintiffs' injury, the Defendant had attended meetings of the Property

Owners Association.

        42.      Prior to the Plaintififs' injury, the Defendant was a member of the Properly Owners

Association.

        43.      Prior to the Plaintiffs' mjory, as a member of the Property Owner's Association, the

Defendant received and read the literature distributed by that organization'

        44.      Prior to the Plaintifts' rqjury the Defendant was awzre that the use of lead based paint

for interior painting had been banned statewide.

        45.      Prior to the Plaintiffs' injury, the Defendant had attended seminars or meetings at

which avoiding lead paint liability was discussed.

        46.      Prior to the Plaintiffls' injury, the Defendant had discussed the problem of claims for

lead paint poisoning injuries with other landlords orproperty managerc.

        47   .   Prior to the Plaintiffs' alleged udury, in the course of acting as a property manager,

the Defendant became aware that lead paint was often present in older houses.

        48.      Prior to the Plaintiffs' alleged injrry, the Defendant discussed the availability of

insurance on rental properties with an insurance agent or broker.

        49.      Prior to tho Ptaintiffs' alleged injury, the Defendant obtained   a   policy of insurance on

the subject property, which provided coverage in the event of an injury caused by lead paint poisoning.

        50.      Prior to the Plaintiffs' alleged injury, the Defendant was advised by an insurance

agent, broker, or carrier that injuries caused by lead paint poisoning on the subject property were




                                                    24
         Case 1:19-cv-00292-PX Document 1-6 Filed 01/30/19 Page 6 of 8




excluded from coverage.

        51.     Prior to the Plaintiffs' iqjury, the Defendant or the Defendant's agent had discussed

the availability of insurance to cover lead paint injuries with an insurance agent or broker.

        52.     Prior to the Plaintiffs' injury, the premium for the Defendant's insurance policy on the

subject premises had been increased as a result ofthe possibility of lead paint injuries on the premises.

        53.     Prior to the Plaintiffs' iqiury, the Defendant had seen lawyer advertisements for

injuries caused by lead paint.

        54.     Prior to the Plaintiffs' injury, the Defendant had read proposed legislation dealing with

the problem of lead paint poisoning.

        55.     Prior to the Plaintiffs' alleged injury, the Defendant had discussed proposed

legislation dealing with lead paint with otherpersons.

        56.    Prior to the Plaintiffs' presence in the dwelling, ttre Defendant had inspected the

dwelling.

        57.    Prior to the inception ofthe tenancy of the Plaintiffs, the Defendant had inspected the

dwelling.

        58.    Prior to the inception of the tenancy during which the Plaintiffs was present in the

dwelling, the Defendant had inspected the dwelling.

        59.    Prior to the alleged injury of the Plaintiffb, the Defendant had heard about other

properly o\vrrers whose properties had been cited for lead paint hazards.

        60.    Prior to the Plaintiffs' alleged injury, the Defendant had been notified that the paint in

the premises was not intact and tight.

        61.    Prior to the Plaintiffs' alleged irdury, the Defendant had visited the premises,

       62.     Prior to the Plaintiffs' alleged injury, agents of the Defendants had entered the




                                                  25
           Case 1:19-cv-00292-PX Document 1-6 Filed 01/30/19 Page 7 of 8




premlses.

           63.      Prior to the Plaintiffs' alleged injury, the Defendant had caused repairs to    be

performed in the premises.

           64.      During the time the Plaintiffs child was present in the premises the Defendanthad

retained   a   properly manager to supervise the repair and maintenance of the premises.

           65.      The Defendant's property manager had been present in the dwelling prior to the

child's alleged iqjury.

         66.       The Defendant's properly manager was aware prior to the Plaintiffs' alleged iqju.y

that lead based paint was often present in older houses.

     ' 67.         The Defendant's property manager had received violation notices for lead paint in

other houses prior to the Plaintiffs' alleged injury.

        68.        The Defendant's property manager had been sued for alleged lead paint ir{uries in

other houses prior to the Plaintiffs' alleged injury.

        69.        The Defendant has participated in the Federal Section 8 Rent Subsidy Program.

        70.        The Defendant had participated in the Federal Section 8 Rent Subsidy Program before

the inljuries alleged herein,




                                                    26
        Case 1:19-cv-00292-PX Document 1-6 Filed 01/30/19 Page 8 of 8




        71.     The Defendant's rental property contained chipping, peeling and flaking paint on

interior surfaces dwing the entire time that the Plaintiffs lived in the Defendant's rental property.




                                                Brian S. Brown, Esquire
                                                (CPF No. 8512010055
                                                Brown & Barron, LLC
                                                7 St. Paul Street, Suite 800
                                                Baltimore, Maryland 21202
                                                T. (410) s47-0202
                                                F. (410) 332-4s09
                                                bbrown@brownb arron. com




                                                  27
